DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14, 15 and 25 are objected to because of the following informalities:  
Applicants are advised to amend the following claims:
	Claim 14. The method of claim 1, wherein the first communication type comprises ultra-reliable low latency communications (URLLC), and a second communication type comprises at least one of machine-type communications (MTC), mobile broadband (MBB) communications, or enhanced MBB (eMBB) communications. 
Claim 15. The method of claim 1, the uplink preemption indication further indicating whether an uplink transmission of a second communication type of a second UE is preempted by the uplink transmission of the first communication type of the first UE. 
Claim 25. The method of claim 16, the uplink preemption indication further indicating whether an uplink transmission of a second communication type of a second UE is preempted by the uplink transmission of the first communication type of the first UE.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16, 27, 29 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 16 recites the claimed features of “transmitting, to a second UE that is in wireless communication of a second communication type with the base station, an uplink preemption indication indicating whether the UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric”.  Claim 16 fails to indicate what UE (ex: the first UE or the second UE) should transit the uplink transmission using the first communication type associated with the threshold reliability or latency metric.  
Claims 27, 29 and 31 are rejected for the same reasons as claim 16.  
For examination purposes, Examiner has interpreted the claimed features to recite transmitting, to a second UE that is in wireless communication of a second communication type with the base station, an uplink preemption indication indicating whether the first UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric” as similarly recited in claims 16, 27, 29 and 31.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8, 11, 13 – 15, 26, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US Pub. No. 2019/0297638).
Regarding claim 1, Park discloses a method for wireless communications at a user equipment (UE), comprising: receiving, from a base station in wireless communication with the UE, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 1, para. 0044, usage scenarios (ex: eMBB, mMTC, URLLC) with different requirement of data rates, latency, coverage, etc…para. 0054, allocate time/frequency resources (or regions) based on the optimal scheduling unit for each usage scenario…); monitoring, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type, a control channel for an uplink preemption indication from the base station (see para. 0035, a signal is transmitted/received through a channel, such as PDCCH), the uplink preemption indication indicating whether the UE should transmit the uplink transmission using 
	Regarding claim 2, Park discloses further comprising: receiving the uplink preemption indication based at least in part on monitoring the control channel, wherein processing the uplink transmission is based at least in part on receiving the uplink preemption indication; and transmitting the uplink transmission using the time and frequency resources allocated based at least in part on receiving the uplink preemption indication on the control channel based at least in part on monitoring the control channel for the uplink preemption indication (see para. 0064, the eMBB (or mMTC) user equipment may be defined to puncture/pre-empt the downlink data reception (or uplink data transmission) in the k OFDM symbol(s) among the Q OFDM symbols allocated for its own data transmission/reception after receiving the dynamic puncturing indication channel/dynamic pre-emption indication signal).  


	Regarding claim 8, Park discloses further comprising: configuring a port for the uplink transmission via radio resource control (RRC), wherein processing the uplink transmission comprises transmitting the uplink transmission using the configured port (see Fig. 7, para. 0039, radio resource control (RRC) signaling transmitting RRC information using a transmitter 730). 
	Regarding claim 11, Park discloses wherein receiving the allocation of time and frequency resources for the uplink transmission of the first communication type comprises: receiving a grant comprising the allocation of time and frequency resources for the uplink transmission of the first communication type associated with the threshold reliability or latency metric (see Fig. 1, para. 0044, usage scenarios (ex: eMBB, mMTC, URLLC) with different requirement of data rates, latency, coverage, etc…para. 0054, allocate time/frequency resources (or regions) based on the optimal scheduling unit for each usage scenario…) 
	Regarding claim 13, Park discloses wherein the control channel for monitoring the uplink preemption indication by the UE is a same control channel for monitoring a second uplink preemption indication by a second UE of a second communication type (see para. 0035, a signal is transmitted/received through a channel, such as PDCCH). 

	Regarding claim 15, Park discloses the uplink preemption indication further indicating whether an uplink transmission of a second communication type of a second UE is preempted by the uplink transmission of the first communication type of the UE (see abstract, para. 0077, the base station punctures or pre-empt k OFDM symbol(s) for a second user equipment among Q OFDM symbols allocated for the first user equipment at S420). 
Regarding claim 26, Park discloses an apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (see Fig. 7, a user equipment, para. 0021, 0096 – 0100, with a controller 720 for executing instructions stored in a memory for processing…) to: receive, from a base station in wireless communication with the apparatus, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 1, para. 0044, usage scenarios (ex: eMBB, mMTC, URLLC) with different requirement of data rates, latency, coverage, etc…para. 0054, allocate time/frequency resources (or regions) based on the optimal scheduling unit for each usage scenario…); monitor, based at least in part on receiving the allocation of time and frequency resources for the uplink 
Regarding claim 28, Park discloses an apparatus for wireless communications (see Fig. 7, a user equipment, para. 0021, 0096 – 0100, with a controller 720 for executing instructions stored in a memory for processing…along with a transmitter and a receiver), comprising: means for receiving, from a base station in wireless communication with the apparatus, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 1, para. 0044, usage scenarios (ex: eMBB, mMTC, URLLC) with different requirement of data rates, latency, coverage, etc…para. 0054, allocate time/frequency resources (or regions) based on the optimal scheduling unit for each usage scenario…); means for monitoring, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type, a 
	Regarding claim 30, Park discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor (see Fig. 7, a user equipment, para. 0021, 0096 – 0100, with a controller 720 for executing instructions stored in a memory for processing…) to: receive, from a base station in wireless communication with the UE, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 1, para. 0044, usage scenarios (ex: eMBB, mMTC, URLLC) with different requirement of data rates, latency, coverage, etc…para. 0054, allocate time/frequency resources (or regions) based on the optimal scheduling unit for each usage scenario…); monitor, based at least in part on receiving the allocation of time and frequency .







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 18, 20 – 25, 27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0297638) in view of Kim et al. (US Pub. No. 2020/0059835).
	Regarding claim 16, Park discloses a method for wireless communications at a base station, comprising: receiving, from a first user equipment (UE) in wireless communication with the base station, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 1, para. 0044, usage scenarios (ex: eMBB, mMTC, URLLC) with different requirement of data rates, latency, coverage, etc…para. 0054, 0063 – 0066, allocate time/frequency resources (or regions) based on the optimal scheduling unit for each usage scenario for downlink/uplink transmission…); and transmitting, to a second UE that is in wireless communication of a second communication type with the base station, an uplink preemption indication indicating whether the UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see para. 
	Park does not disclose the following claimed features: regarding claim 16, determining that the uplink transmission satisfies a threshold of uplink transmission repetitions.
Regarding claim 16, Kim discloses determining that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Park, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

	Park does not disclose the claimed features as recited in claims 17 and 18.
	Regarding claim 17, Kim discloses further comprising: configuring time and frequency resources of the uplink transmission of the first communication type for the first UE, the uplink transmission comprising a number of uplink transmission repetitions; and transmitting, to the first UE, a control message comprising an indication of the configured time and frequency resources of the uplink transmission of the first communication type, wherein receiving the uplink transmission of the first communication type is based at least in part on the configured time and frequency resources (see Fig. 4, para. 0043, time and frequency radio resources of a subframe,  para. 0003, 0145 – 0146, a different CE level refers to a different number of 
	Regarding claim 18, Kim discloses further comprising: determining that the uplink transmission is associated with the configured time and frequency resources based at least in part on the uplink transmission of the number of uplink transmission repetitions satisfying the threshold of uplink transmission repetitions, wherein determining that the uplink transmission satisfies the threshold of uplink transmission repetitions is further based at least in part on determining that the uplink transmission is associated with the configured time and frequency resources (see Fig. 4, para. 0043, time and frequency radio resources of a subframe,  para. 0003, 0145 – 0146, a different CE level refers to a different number of repetitions (resources or subframes) required for successful uplink transmission and downlink reception…see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Park, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.





	Regarding claim 20, Kim discloses wherein the threshold of uplink transmission repetitions comprises at least one uplink transmission (see para. 0155, the number of repetitions required to successfully transmit an uplink message…). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Park, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

	Regarding claim 21, Park discloses wherein the uplink preemption indication comprises a radio resource control (RRC) message (see para. 0065, RRC signaling). 
	Regarding claim 22, Park discloses wherein the uplink preemption indication comprises a downlink control information (DCI) message (see para. 0065, DCI). 
	Regarding claim 23, Park discloses wherein the first communication type comprises ultra-reliable, low latency communications (URLLC) (see Fig. 1, para. 0044, usage scenarios (ex: eMBB, mMTC, URLLC) with different requirement of data rates, latency, coverage, etc…). 
	Regarding claim 24, Park discloses wherein the second communication type comprises machine-type communications (MTC), mobile broadband (MBB) communications, or enhanced 
	Regarding claim 25, Park discloses the uplink preemption indication further indicating whether an uplink transmission of a second communication type of a second UE is preempted by the uplink transmission of the first communication type of the UE (see para. 0077, the base station punctures or pre-empt k OFDM symbol(s) for a second user equipment among Q OFDM symbols allocated for the first user equipment at S420). 
	Regarding claim 27, Park discloses an apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (see Fig. 6, para. 0022, 0092 – 0095, a base station 600 with a controller for executing instructions stored in a memory coupled to a transmitter and a receiver) to: receive, from a first user equipment (UE) in wireless communication with the apparatus, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 1, para. 0044, usage scenarios (ex: eMBB, mMTC, URLLC) with different requirement of data rates, latency, coverage, etc…para. 0054, 0063 – 0066, allocate time/frequency resources (or regions) based on the optimal scheduling unit for each usage scenario for downlink/uplink transmission…); and transmit, to a second UE that is in wireless communication of a second communication type with the apparatus, an uplink preemption indication indicating whether the UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see para. 0077 – 0080, the base station punctures or 
	Park does not disclose the following claimed features: regarding claim 27, determine that the uplink transmission satisfies a threshold of uplink transmission repetitions.
Regarding claim 27, Kim discloses determine that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Park, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

	Regarding claim 29, Park discloses an apparatus for wireless communications (see Fig. 6, para. 0022, 0092 – 0095, a base station 600 with a controller for executing instructions stored in a memory coupled to a transmitter and a receiver), comprising: means for receiving, from a first user equipment (UE) in wireless communication with the apparatus, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 1, para. 0044, usage scenarios (ex: eMBB, mMTC, URLLC) with different requirement of data rates, latency, coverage, etc…para. 0054, 0063 – 0066, allocate time/frequency resources (or regions) based on the optimal scheduling unit for each usage scenario for downlink/uplink 
	Park does not disclose the following claimed features: regarding claim 29, means for determining that the uplink transmission satisfies a threshold of uplink transmission repetitions.
Regarding claim 29, Kim discloses means for determining that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Park, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.
	Regarding claim 31, Park discloses a non-transitory computer-readable medium storing code for wireless communications at a base station, the code comprising instructions executable by a processor (see Fig. 6, para. 0022, 0092 – 0095, a base station 600 with a controller for executing instructions stored in a memory coupled to a transmitter and a receiver) to: receive, from a first user equipment (UE) in wireless communication with the base station, an uplink 
	Park does not disclose the following claimed features: regarding claim 31, determine that the uplink transmission satisfies a threshold of uplink transmission repetitions.
Regarding claim 31, Kim discloses determine that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Park, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.
 
9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0297638) in view of Huang et al. (US Pub. No. 2020/0366429).
Park does not disclose the claimed features as recited in claim 9.
	Regarding claim 9, Huang discloses further comprising: identifying a transmission precoding matrix indication (TPMI) for the uplink transmission, wherein processing the uplink transmission comprises transmitting the uplink transmission according to the TPMI (see para. 0016, 0020, 0021, 0034, 0183, decoding the uplink transmission indication according to the payload and acquiring the precoding matrix for uplink data transmission based on a result of the decoding). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Park, and have the features, as taught by Huang, in order to avoid waste of resources and high uplink transmission overhead or payload that exist in an existing uplink transmission solution, as discussed by Huang (para. 0005).
	

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0297638) in view of Kim et al. (US Pub. No. 2020/0059835) and further in view of Islam et al. (US Pub. No. 2018/0324816).
Park and Kim do not disclose the claimed features as recited in claim 19.
Regarding claim 19, Islam discloses further comprising: identifying time and frequency resources in which the second UE is to refrain from transmitting the uplink transmission of the second communication type, wherein the uplink preemption indication indicates the time and frequency resources in which the second UE is to refrain from transmitting (see abstract, para. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Park and Kim, and have the features, as taught by Islam, in order to allow for improved latency to be provided for latency sensitive traffic compared to latency tolerant traffic, latency tolerant traffic has a scheduling interval longer than that of latency sensitive traffic, as discussed by Islam (para. 0128).

Allowable Subject Matter
Claims 4 – 7, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

	Islam et al. (US Pub. No. 2019/0052432), in the same field of endeavor as the present invention, disclose a wireless device such as a user equipment (UE) may receive a first signal over first resources assigned to carry a first downlink transmission from a base station, and receive a first downlink control indication (DCI) message from the base station. The first DCI 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473